DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims do not include structural limitations of means or structure in or on the housing which burnishes the outer tube wall surface while the cam burnishes the tube inner wall so it is not clear how the burrs are removed from the outer tube surface.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,2,9,11,18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kappel (EP 1849543) in view of Kalen (3,736,633).  Regarding claims 1,11 and 20, Kappel discloses a burnishing method and apparatus for burnishing a cylindrical workpiece.  Kappel discloses a burnishing cam (17; Fig. 5; [0021], lines 266-269) which is eccentrically and rigidly mounted (Fig. 5) on a rotating shaft (7) and driven by a spindle (1).  The rotating shaft (7) and burnishing cam (17) are inclined relative to a rotational centerline (3) of the shaft and movable relatively rotatable to a housing (31; [0022], lines 292-295) to burnish the cylindrical workpiece (tube, 11) which is held in the housing (Fig. 7).  Regarding claims 9 and 18, the housing (31) has a hard stop (step; Fig. 6) which locates a tube end (right end of tube abutting step; Fig. 6) in the housing.  
The housing and shaft of Kappel are relatively rotatable and the shaft is inclinable which produces burr smoothing pressure from the burnishing cam against the tube inner wall with the tube outer wall pressing against the inner wall of the housing, but Kappel does not explicitly state that the outer tube wall is burnished or smoothed against the inner housing wall.
Kalen teaches a method and apparatus for burnishing (col. 1, lines 20-21) a tube (cylindrical workpiece; col. 2, lines 35-36) comprising providing a housing (18) having an inner surface (cage 32; Fig. 1) defining a passage (interior to cage 32; Fig. 1) and providing a shaft (12) having cam rollers (41,57) extending from the shaft (12; Fig. 1) wherein rotation of the shaft (col. 2, lines 39-43) results in burnishing the inner and outer tube end wall surfaces simultaneously (col. 3, lines 5-9).
It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to modify the housing interior wall of Kappel to include burnishing roller structure as taught by Kalen in order to simultaneously burnish an inner and outer tube surface as is known in the burnishing art.
Claim(s) 3,10,12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kappel in view of Kalen and further in view of Kawaguchi (JP 10-267081).  Kappel does not disclose vibration dampening springs for the housing.  Kawaguchi teaches that springs (31,33,35) are attached to a machine housing frame (11) at a machine base suspension (13) which is bolted to a machine floor in order to vibration dampen machine tool movement.  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to modify the housing of Kappel to include springs as taught by Kawguchi in order to dampen vibrations of the housing holding the tube while pressing of the burnishing cam against the tube during the burnishing operation. 
Claim(s) 4,6,13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kappel in view of Kalen and further in view of Redsecker (2,241,735). Kappel does not disclose a tube guide and tube guide spring.  Redsecker teaches a tube guide frame (16) having a spring (19) for supporting a tubular product (34,36,37) during a burnishing operation of the tube piece (34).  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to modify the apparatus of Kappel to include a tube guide which is spring loaded in order to dampen vibration of the burnishing apparatus when the burnishing tool makes contact with the tubing.
Claim(s) 4,5,13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kappel in view of Kalen and further in view of Dolan et al. (5,983,478).  Kappel does not disclose a tube guide with a proximity sensor.  Dolan teaches a tube guide clamp (134; Fig. 16) for holding different sizes of tubing (32) and a position sensor (126) to position on end of the tube (col. 7, lines 37-55) against a back stop (138).  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to modify the burnishing apparatus of Kappel to include a tube guide and position sensor as taught by Dolan in order to accurately position different sizes of tubing to center the tubing relative to the housing and rotating shaft. 
Claim(s) 7,8,16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kappel in view of Kalen and further in view of Rompp et al. (9,616,546).  Kappel does not disclose a fluid nozzle for supplying pressurized fluid during burnishing.  Rompp teaches that a rotating burnishing tool (201) is rotated at about 2000-5000 rpm (col. 5, lines 54-62) and that a fluid nozzle (236; Fig. 3) is included in the burnishing tool.  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to modify the burnishing tool of Kappel to include a fluid nozzle as taught by Rompp in order to lubricate the burnishing tool and burnishing passage.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD THOMAS TOLAN whose telephone number is (571)272-4525. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD T TOLAN/Primary Examiner, Art Unit 3725